DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s response filed 12/8/2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 154-156, 158-168, 174-188 and 190-199 are currently pending.  Claims 194-196 are new.  Claims 188 and 190 are currently amended.  Claims 157, 169-173 and 189 are canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 8, 2020 and March 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
per se.  Though the preamble of the claim states that the composition is “An implantable device”, this recitation is considered only to be an intended use recitation which does not further define or limit the composition, per se. Please note that it is well settled that “intended use” of a composition or product, e.g., “An implantable device”, will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount, as that instantly claimed. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  In this case the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, thus the preamble is properly not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02
Regarding claim 158 and the limitation “said device is configured to produce and release insulin when implanted into a subject” and claim 168 also recites limitations directed to releasing insulin when implanted into a subject, it is noted these limitations are directed to an intended use and do not add further structure to the device.
Regarding claim 161 and the limitation “wherein the membrane is configured to exhibit a ratio of the first diffusion coefficient and a diffusion coefficient of at least one selected from the group of pepsinogen, lipase 2, prolipase, angiotensinogen, amulas and cholesterol esterase that is equal to or greater than 2”, it is noted this limitation is directed to an intended use and does not add further structure to the device.

Regarding claims 175 and 177 and the limitations directed to GSIS response to an in vitro glucose challenge, these limitations are likewise directed to an intended use and do not add further structure to the device.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 158, 161 and 174-177 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 158 and 174 are dependent on cancelled claim 157 and are therefore “incomplete.”  See MPEP 608.01(n)(V). 
Claim 161 recites:
 “The device of claim 160, wherein the membrane is configured to exhibit a ratio of the first diffusion coefficient and a diffusion coefficient of at least one selected from the group of 

It is unclear if the recited group of pepsinogen, lipase 2, prolipase, angiotensinogen, amylase, and cholesterol esterase is in addition to the second molecule (Dsecond) recited in claim 154, or if the recited group represents the second molecule having a second molecular weight between or equal to 50 kDa and 500 kDa?
In the interest of compact prosecution, claims 174-177 are interpreted as meaning the cells are not native to the device, that is, they are placed in the device.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 174-177 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Claims 174-177 recite the phrase “non-native beta cells”, this phrase renders the claims unclear since the claims are directed to a composition per se and not to a method of implantation.  Until the device, comprising the cells, is implanted it cannot be determined if the cells are “non-native” to the recipient. Or does the phrase “non-native” mean the cells are not native to the device, that is, they are placed in the device?
	In the interest of compact prosecution, claims 174-177 are interpreted as meaning the cells are not native to the device, that is, they are placed in the device.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 174-177 under 

Rejection Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 154-156, 158-168, 174-187, and newly added claims 194 and 195, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Newly added claim 194 depends from claim 154 and newly added claim 195 depends from claim 162 and are therefore included in the updated rejection.
Claim 154 recites the device comprises a porous polymeric membrane including a plurality of open pores wherein said membrane has a tensile strength of at least 1 MPa.  
It is further noted that previously presented claims 154 and 162, recite that the membrane is configured to exhibit a specific diffusion ratio, i.e. ratio of Dfirst/Dsecond equal to or greater than 2.  However, the diffusion ratio correlates with the pore size of the electrospun membrane and the pore size is determined by the diameter of the electrospun polymer fiber and whether it is crosslinked. Claim 154 does not recite any additional limitations regarding an electrospun polymer that achieves a specific pore size and fiber diameter (structure) that correlates with the claimed diffusion ratio, and although dependent claim 159 and independent claim 162 recite an average pore size, there is no recitation of fiber diameter.  Balguid et al., (previously cited) teaches that the fiber diameter of an electrospun scaffold is directly related to the pore size (Abstract; Materials and Methods, Measurement of fiber diameters, page 438; Discussion, first paragraph, page 442). It is further noted that, although dependent claims 181-182 and 184-185 recite specific types of polymers, including PTFE, the instant specification at FIG 3A illustrates that polymer type alone does not correlate with the claimed 
Additionally, the instant specification (paragraph [0090] and FIGS. 7A-7C) discloses that the diffusion ratio (high flux) results from the crosslinking of the electrospun polymer membranes, this it appears that crosslinking may be critical to achieving the claimed diffusion function, however claims 154 and 162, and their dependents, do not recite the structural feature of a crosslinked membrane. 
The disclosed invention is devoted to a porous crosslinked electrospun polymeric membrane having a pore size of equal to or less than 5 µm, an average thickness of equal to or less than 800 µm, and an average fiber diameter of equal to or less than 1000 nm, thus achieving the claimed diffusion ratio.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
Since each of claims 155-156, 158-161, 163-168, 174-187, 194 and 195 depend directly or indirectly from claims 154 and 162 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Response to Remarks
Applicant has traversed the rejection of record on the grounds that features of an apparatus may be recited either structurally or functionally (as noted in MPEP 2114), and broad disclosure and optional language in the specification support that a particular concept is optional and not an “essential element” that must be included in the claims (as noted in MPEP 2172.01), as discussed at Applicant’s remarks (page 9).

In response, it is acknowledged that features of an apparatus claim may be recited either structurally or functionally, however this section of the MPEP is referring to the application of prior and distinguishing claims directed to an apparatus from the prior art in terms of structure rather than function.
MPEP 2114 (I) recites the following:
“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”

	As to MPEP 2172.01, this section of the MPEP is referring to a rejection of claims under U.S.C. 112(a) as not being enabled when the claim omits matter that is disclosed as being essential to the invention as described in the specification. The rejection of record is for lack of written description regarding the limitations directed to the recited function of tensile strength and the recited function of diffusion ratio.
	It is noted that MPEP 2163 provides guidelines regarding compliance with the written description. Specifically, MPEP 2163(I)(B) and MPEP 2163.05 (I) indicate that a claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. In the instant case, Applicant’s disclosure at paragraph [0042] discloses the claimed membrane comprises a tensile strength equal to or more than about 1 MPa.  The specification (paragraph [0086]) discloses that the composition and method of making the membranes can be varied in order to modulate the diffusion coefficients as 

    PNG
    media_image1.png
    306
    326
    media_image1.png
    Greyscale

Thus, Applicant’s disclosure supports that crosslinking appears to be critical to achieving the claimed tensile strength. It is also noted, as discussed in the previous Office Action (7/6/2020, page 4), An et al (Table 1 and Fig. 3 (e-h)) employs electrospun fiber scaffolds comprising the claimed polymers of polyacrylonitrile (PAN) and polysulfone (PSf) (claims 181 and 184) having pore sizes of approximately 1 µm (i.e. less than 5 µm, claims 159, 162 and 166), and these membranes do not achieve a tensile strength of at least 1 MPa.  Thus, An et al evidences that it is not just polymer type and pore size that correlates to tensile strength.  Thus, the instant claim is lacking the necessary structures that correlate with the claimed functional requirement.  


In response, it is noted that the issue regarding the recited function of tensile strength is not an issue of clarity but an issue regarding the written description requirement, as set forth in the previous Office Action (7/6/2020, pages 4-5).

Further regarding claims 154 and 162, regarding the limitation directed to the membrane exhibiting a specific diffusion ratio, Applicant has further traversed the rejection of record on the grounds that the claims should not be required to recite every material property, and it is permissible to claim features functionally, as discussed at Applicant’s remarks (page 10).
Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as set forth above regarding Applicant’s arguments directed to the limitation directed to tensile strength.
In response, it is acknowledged that features of an apparatus claim may be recited either structurally or functionally.  Applicant’s previous reference to MPEP 2114 to support this argument was not found persuasive since MPEP 2114 is referring to the application of prior and distinguishing claims directed to an apparatus from the prior art in terms of structure rather than function.  In the instant case, the issue regarding the recited function of diffusion ratio is an issue regarding the written description requirement, in that the claimed function regarding diffusion ratio is related to more than is recited in the instant claims.  Specifically, MPEP 2163(I)(B) and MPEP 2163.05 
In the instant case, the specification (paragraph [0086]) discloses that the composition and method of making the membranes can be varied in order to modulate the diffusion coefficients. The structural properties can be tuned as desired by controlling individual fiber diameter, membrane thickness, polymer selection and crosslinking components, amount of polymers, amount of crosslinking polymer or crosslinking agents.  Applicant’s FIG. 1A specifically illustrates the correlation between fiber diameter and porosity, and FIG. 1B illustrates that diffusion (% release) correlates with the pore size.  The instant specification (paragraph [0090] and FIGS. 7A-7C) further disclose that the function of diffusion ratio (high flux) is correlated with crosslinking.  Thus, Applicant’s disclosure supports that pore size and crosslinking appears to be critical to achieving the claimed diffusion ratio. However, the instant claims are lacking the necessary structures that correlate with the claimed functional requirement.  

As to Applicant’s assertion that the diffusion coefficient ratio of the membrane may be easily determined by a person of ordinary skill in that art and therefore there is no lack of clarity regarding this limitation, as discussed at Applicant’s remarks (pages 10-11), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that the issue regarding the recited function of tensile strength is not an issue of clarity but an issue regarding the written description requirement, as set forth in the previous Office Action (7/6/2020, page 5).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Rejection Withdrawn
RE: Rejection of Claims 188, 191 and 193 under 35 U.S.C. 103 as being unpatentable over An, as evidenced by AMILAN;
Rejection of Claim 192 under 35 U.S.C. 103 as being unpatentable over An, as evidenced by AMILAN, and further in view of Barkai:
Due to the claim amendments the previous rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.


New ground(s) of Rejection, necessitated by Amendment

Claims 154-156, 158-159, 174-175, 178, 183-184, 186, 188, 191, 193-194 and 196 are rejected under 35 U.S.C. 103 as being unpatentable over Erdodi et al., (Biomed Microdevices (2009); IDS 3/25/2021) (“Erdodi”), in view of Kang et al., (Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 45, pages 4276-4283 (2007); see PTO-892) (“Kang 2007”).
Erdodi is directed to the design and preparation of a bioartificial pancreas device (BAP) for the immunoisolation of insulin-producing cells with the ultimate goal of correcting type 1 diabetes (Abstract; 1. Introduction, right column, first paragraph; Fig. 7).
Regarding claims 154 and 188, Erdodi’s Abstract describes the non-biological components of the BAP device are:
 (1) a thin (5–10 μm) semipermeable amphiphilic co-network (APCN) membrane comprising co-continuous poly(dimethyl acryl amide)(PDMAAm)/polydimethylsiloxane (PDMS) domains that are cross-linked by polymethylhydrosiloxane (PMHS) expressly created for macroencapsulation and immunoisolation of a tissue graft ( Table 2, Fig. 7 and Fig. 11b); 
(2) an electrospun nanomat (NM) of PDMS-containing polyurethane to reinforce the water-swollen APCN membrane (Figs. 8 and 9); and 
(3) a perforated hollow-ribbon nitinol scaffold to stiffen and provide geometric stability to the construct (Fig. 6). 
Erdodi teaches the scaffold was pretreated with a nanofiber coating (3-5 µm thick) using electrospun fibers having diameters ranging from 100-300 nm, thereafter (second step) the scaffold was coated with nanofibers having diameters ranging from 1-2 µm, which easily adhered to the pre-treatment coating (2.3 Procedures, 1. Coating the scaffold with the nanomat by electrospinning, right column, second and third paragraphs, page 300).  Erdodi further teaches the nanomat was cured (i.e. cross-linked) to produce the reinforced APCN/NM (3. Curing the APCN membrane, left 
Thus, Erdodi teaches a porous, crosslinked electrospun polymeric membrane including a plurality of open pores (Figs. 9-11) useful for encapsulating cells, which reads on “…a porous polymeric membrane including a plurality of open pores…” (claim154) and also reads on “…a porous crosslinked electrospun polymeric membrane configured to encapsulate a population of cells, wherein the membrane includes a plurality of pores…” (claim 188).
Further regarding claim 154 and the limitation “wherein said membrane has a tensile strength of at least 1 MPa”, Erdodi’s Table 2 teaches the membrane has a tensile strength ranging from 1-4 MPa (claimed range lies within the prior art range).    
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 154 and the limitation directed to the population of cells, Erdodi teaches that the immunoisolatory membranes in a BAP are designed for the encapsulation of islets/cells for the production of insulin (3. Results and discussion, left column, page 303) and Erdodi at Table 1 teaches the immunoisolatory membrane should be biocompatible with donor cells, e.g. porcine islets, thus Erododi’s teaching reads on the immunoisolatory device comprising a population of cells wherein the cells are endocrine cells, thus meeting the limitation of claim 154.
As to claims 154 and 188 and the limitation:
first/Dsecond equal to or greater than 2, wherein Dfirst is a first diffusion coefficient for a first molecule having a first molecular weight between or equal to 50 Da and 10 kDa, wherein Dsecond is a second diffusion coefficient for a second molecule having a second molecular weight between or equal to 50 kDa and 500 kDa, and wherein a ratio of said second molecular weight to said first molecular weight is equal to or greater than 10”,

 it is noted that Erdodi’s Table 2 teaches the diffusion coefficients (transmissibility) for glucose and insulin are 1 x 10-7  and 7 x 10-9 cm2/s, respectively.  The diffusion coefficient for IgG is negligible.  Erdodi’s Table 2 teaches the molecular weights of glucose, insulin and IgG are 0.18 kDa, 5.76 kDa, and 150 kDa, respectively.  Insulin and glucose read on a first molecule having a first molecular weight between or equal to 50 Da and 10 kDa.  IgG reads on a second molecule having a second molecular weight between or equal to 50 kDa and 500 kDa. Thus, Erdodi’s teaching meets the limitations of claims 154 and 188.
Further regarding claim 188 and the limitation that the average thickness of the membrane is equal to or less than 800 µm, it is noted that Erdodi teaches the APCN/NM membrane has a thickness ranging from 5-10 µm (Table 2) and Erdodi’s Fig. 12 teaches nanomat (NM) thicknesses ranging from 8-24 µm and APCN thicknesses ranging from 4-7 µm for the NM and APCN deposited on the scaffold, however the amount of APCN/NM deposited over the openings of the scaffold is lower than those over the struts (Fig. 12 and 3.3 Properties of APCN/NM, first paragraph, right column, page 309),  (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 188 and the limitation directed to the average pore size being equal to or less than 5 µm, it is noted that Erdodi’s Fig. 10a illustrates numerous pores having a size of approximately 3 µm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 188 and the limitation directed to the fiber diameter being equal to or less than 1000 nm (1 µm), it is noted that Erdodi teaches the precoating step used fibers having a diameter ranging from 100-300 µm and in the second step the fiber diameters ranged from 1-2 µm (2.3 Procedures, 1. Coating the scaffold with the nanomat by electrospinning, second and third paragraphs, page 300).  Thus, Erdodi teaches fiber diameters equal to or less than 1000 nm, thus meeting the limitation of claim 188.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Further regarding claim 188 and the limitation that the membrane is hydrophilic, it is noted that Erdodi’s Fig. 1 illustrates the APCN/NM membrane comprises networks of hydrophilic chains (1.2 The ideal amphiphilic membrane, left column, first sentence, page 299) and Erdodi teaches that in the present research they employed 3rd generation APCN membranes (2.1 Materials, left column, first paragraph, page 300).
	Kang 2007 evidences that the 3rd generation APCN membranes comprise 61% of the hydrophilic component PDMAAm since it was shown that decreasing the rd generation immunoisolation membrane disclosed by Erdodi is hydrophilic, thus meeting the limitation of claim 188.
	Regarding claim 155, Erdodi’s Fig. 7 illustrates the membrane encapsulates the population of islet cells, thus meeting the limitation of claim 155.
Regarding claim 156, Erdodi teaches encapsulation of 100,000 islets (i.e. 1 x 105) for delivering an appropriate amount of insulin per day in a pancreatectomized dog model of diabetes, (claimed range overlaps the prior art range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 158 and the limitation “wherein said device is configured to produce and release insulin when implanted into a subject”, it is noted, as set forth above at Claim Interpretation, this limitation is directed to an intended use and does not add further structure to the device.  As such instant claim 158 does not further limit parent claim 154, and thus is included in the rejection of claim 154.  
Regarding claim 159, it is noted that Erdodi’s Fig. 10a illustrates numerous pores having a size of approximately 3 µm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 174 and 175 and the limitation directed to the cell population comprising non-native beta cells, it is noted, as set forth above at the rejection under USC 112(b), the phrase non-native beta cells is interpreted as meaning the cells are not native to the device, that is, they are placed in the device.  
Erdodi teaches placing pancreatic islet cells in the device (Fig. 7; 3.3.2 Transport properties: insulin permeation rates, left column, first paragraph, page 311). Given the encapsulated islets secrete insulin and they are added/placed in the device, they are considered to read on non-native beta cells, thus meeting the limitations of claims 174 and 175.
Further regarding claim 175 and the limitation directed to GSIS response to an in vitro glucose challenge, as set forth above at Claim Interpretation, this limitation is directed to an intended use and does not add further structure to the device. Thus, claim 175 is included in the rejection of claim 174.
Regarding claim 178, Erdodi teaches the membrane is an electrospun polyurethane membrane (Abstract), thus meeting the limitation of claim 178.
Regarding claim 183, Erdodi teaches the PDMS-based polyurethane used for the electrospun nanomat has a molecular weight of 199 kDa (199,000 Da, claimed range overlaps the prior art range) (2.1 Materials, left column, first paragraph, page 300).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 184, Erdodi teaches the electrospun membrane comprises polyurethane) (Abstract and 2.1 Materials, left column, first paragraph, page 300), thus meeting the limitation of claim 184.  
Regarding claim 186, although Erdodi’s Table 2 indicates a modulus ranging from 2-20 MPa, it is noted that Erdodi (Table 1) teaches ideal properties of the immunoisolatory membrane include a modulus that provides good mechanical properties related to strength and flexibility that would be required for the implantation and ex-plantation of the device. Thus, one of ordinary skill in the art would be motivated to optimize the modulus of the membrane to have a Young’s Modulus of at least 60 MPa in order to provide the strength and flexibility that would be required for the manipulations required for implantation and ex-plantation of the device, without causing damage to the device.
One of ordinary skill would recognize that the modulus of the membrane can be optimized as a matter of routine experimentation.  Absent any teaching of criticality by the Applicant concerning the modulus, it would be obvious that one of ordinary skill in the art would recognize the optimization of the modulus provides the strength and flexibility that would be required for the manipulations required for implantation and ex-plantation of the device, without causing damage to the device.  “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
	Regarding claim 191, Erdodi teaches the membrane comprises polyurethane (PU) (Abstract and 2.3 Procedures, 1. Coating the scaffold with the nanomat by 
Regarding claim 193, Erdodi teaches that the immunoisolatory membranes in a BAP are designed for the encapsulation of islets/cells for the production of insulin (3. Results and discussion, left column, page 303) and Erdodi at Table 1 teaches the immunoisolatory membrane should be biocompatible with donor cells, e.g. porcine islets, thus Erododi’s teaching reads on the immunoisolatory device comprising a population of cells wherein the cells are endocrine cells, thus meeting the limitation of claim 193.
Regarding claims 194 and 196 and the limitation “wherein the plurality of open pores comprises pores that are substantially open”, it is noted, in light of the specification (FIG. 7B), the phrase “substantially open” is interpreted to mean the pores have not been filled-in or obstructed in a manner that would prohibit the diffusion of the desired low molecular weight molecules.
Erdodi, at Fig. 11, clearly illustrates the plurality of open pores are pores that are substantially open, thus meeting the limitations of claims 194 and 196.


Claims 160, 161 and 190 are rejected under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007, as applied to claims 154-156, 158-159, 174-175, 178, 183-184, 186, 188, 191, 193-194 and 196 above, and further in view of Hall et al., (Acta Biomater. 2011, February; 7(2): 614-624; previously cited).
The teaching of Erdodi, in view of Kang 2007, is set forth above.
Regarding claims 160 and 190 and the limitation “wherein said first molecule is 4 kDa FITC-dextran, and said second molecule is 500 kDa FITC-dextran”, it is noted that Erdodi teaches membrane permeation analysis using glucose (0.18 kDa), insulin (5.7 kDa), and IgG (150 kDa).  Erdodi does not further teach using 4 kDa FITC-dextran or 500 kDa FITC-dextran for the membrane permeation analysis.  However, Kang 2007 teaches the use of 4 kDa FITC-dextran for testing the permeation of the 3rd generation APCN membranes (Permeabilities of Glucose, Insulin, Albumin and Dextran, left column, second paragraph, page 4278) and Hall, likewise, teaches the use of different molecular weights of FITC-dextran for permeability testing (2.7 Gel Permeability Study, page 5), specifically 10 kDa, 150 kDa and 250 kDa FITC-dextrans (3.3 Effective diffusivity and permeability assessment of cross-linked microbeads, second paragraph, page 8). Thus, Kang 2007 and Hall have established it was well-known to use various molecular weights of FITC-dextran for determining the permeability properties of immunoisolation membranes given the membranes are designed to permit diffusion of low molecular weight glucose and insulin through the membrane while restricting the diffusion of larger molecular weight immune molecules into the membrane where the therapeutic islets are located.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use various molecular weights of FITC-dextran, e.g. 4 kDa FITC-Dextran as the first molecule and 500 kDa FITC-dextran as the second molecule, for determining the permeability properties of the immunoisolation membrane.
 The person of ordinary skill in the art would have been motivated to modify the method of Erdodi to include 4 kDa FITC-Dextran as the first molecule and 500 kDa 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Erdodi, Kang 2007 and Hall because each of these teachings are directed at encapsulation/immunoisolation of islets for therapeutic use.	
Regarding claim 161 and the limitation “wherein the membrane is configured to exhibit a ratio of the first diffusion coefficient and a diffusion coefficient of at least one selected from the group of pepsinogen, lipase 2, prolipase, angiotensinogen, amulas and cholesterol esterase that is equal to or greater than 2”, it is noted, as set forth above at Claim Interpretation, this limitation is directed to an intended use and does not add further structure to the device.  As such instant claim 161 does not further limit parent claim 160, and thus is included in the rejection of claim 160.  

Claims 185 and 192 are rejected under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007, as applied to claims 154-156, 158-159, 174-175, 178, 183-184, 186, 188, 191, 193-194 and 196 above, and further in view of Kumagai-Braesch et al., (Cell Transplantation, Vol. 22, pp. 1137-1146, 2013 (see PTO-892) (“Kumagai”), as evidenced by Geller et al., (Annals of the New York Academy of Sciences, pages 438-451, 2006; see PTO-892) (“Geller”). 
The teaching of Erdodi, in view of Kang 2007 is set forth above.
Regarding claims 185 and 192, Erdodi, in view of Kang 2007, does not further teach the membrane comprises polytetrafluoroethylene (PTFE).  However, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a well-known polymer, i.e. PTFE in preparing the immunoisolation device of the cited prior art.
The person of ordinary skill in the art would have been motivated to modify the membrane of the cited prior art to include PTFE (polytetrafluoroethylene), as taught by Kumagai, for the predictable result of successfully preparing an immunoisolation membrane, thus meeting the limitation of claims 185 and 192.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kumagai because each of these teachings are directed at encapsulation/immunoisolation of islets for therapeutic use.


Claims 162-167, 176-177, 180-181, 187 and 195 are rejected under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007, as applied to claims 154-156, 158-159, 174-175, 178, 183-184, 186, 188, 191, 193-194 and 196 above, and further in view of Teotia et al., (Materials Science and Engineering C, Vol. 77 (2017), pages 857-866; see PTO-892) (“Teotia”).
	The teching of Erdodi, in view of Kang 2007, is set forth above.
	Regarding claims 162 and 187, it is noted, as set forth above regarding claims 154 and 188, Erdodi, in view of Kang 2007, renders obvious all the limitations of claim 
	Teotia specifically teaches the encapsulation of differentiated human islets that were prepared from human umbilical cord mesenchymal stem cells (hUCMSCs) isolated from umbilical cord Wharton’s jelly, wherein the differentiated human islets produced insulin and reduced blood glucose levels (Abstract; 2.7 Isolation of mesenchymal stem cells from human umbilical cord, page 859; 2.10 Differentiation of human mesenchymal stem cells, page 859; 2.14 Encapsulation of ILC in HFM for transplantation in diabetic mice; 3.9 Differentiation of hUCMSCs into ILCs and their functionality, page 863; 3.11. Insulin production by the differentiated islets; 3.12 ILC transplantation to STZ-induced diabetic animals, page 864; Fig. 8). Thus, Teotia has established it was well-known in the art that human islets could be encapsulated in a BAP device comprising an immunoisolation membrane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute human islets, as taught by Teotia, for the porcine islets in the BAP disclosed by Erdodi, thus meeting the limitation of claims 162 and 187.
Given that Erdodi’s Table 1 teaches the BAP is implanted in a human recipient, the person of ordinary skill in the art would have been motivated to use human islets, as taught by Teotia, for the predictable result of providing species compatible islets, thus providing a BAP that better mimics the native human pancreas.

	Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 163, and the limitation directed to the fiber diameter being equal to or less than 1000 nm (1 µm), it is noted that Erdodi teaches the precoating step used fibers having a diameter ranging from 100-300 µm and in the second step the fiber diameters ranged from 1-2 µm (2.3 Procedures, 1. Coating the scaffold with the nanomat by electrospinning, second and third paragraphs, page 300).  Thus, Erdodi teaches fiber diameters equal to or less than 1000 nm, thus meeting the limitation of claim 188.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 164, Erdodi teaches the membrane is an electrospun polyurethane membrane (Abstract), thus meeting the limitation of claim 164.
Regarding claim 165, Erdodi teaches the PDMS-based polyurethane used for the electrospun nanomat has a molecular weight of 199 kDa (199,000 Da, claimed range overlaps the prior art range) (2.1 Materials, left column, first paragraph, page 300).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 166, and the limitation directed to the average pore size being equal to or less than 5 µm, it is noted that Erdodi’s Fig. 10a illustrates numerous pores having a size of approximately 3 µm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 167, it is noted that Erdodi’s Table 2 teaches the diffusion coefficients (transmissibility) for glucose and insulin are 1 x 10-7  and 7 x 10-9 cm2/s (claimed range overlaps the prior art range), respectively.  Insulin and glucose read on a first molecule having a first molecular weight between or equal to 50 Da and 10 kDa, thus the diffusion coefficients disclosed for insulin and glucose read on Dfirst. Thus, Erdodi’s teaching meets the limitations of claims 167.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 176, as set forth above at the rejection under USC 112(b), the phrase non-native beta cells is interpreted as meaning the cells are not native to the device, that is, they are placed in the device.  
Erdodi teaches placing pancreatic islet cells in the device (Fig. 7; 3.3.2 Transport properties: insulin permeation rates, left column, first paragraph, page 311). Given the 
Regarding claim 177 and the limitation directed to GSIS response to an in vitro glucose challenge, it is noted, as set forth above at Claim Interpretation, this limitation is directed to an intended use and does not add further structure to the device. Thus, claim 177 is included in the rejection of claim 176.
Regarding claim 180, Erdodi teaches the PDMS-based polyurethane used for the electrospun nanomat has a molecular weight of 199 kDa (199,000 Da, claimed range overlaps the prior art range) (2.1 Materials, left column, first paragraph, page 300).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 181, Erdodi teaches the membrane comprises polyurethane (PU) (Abstract), thus meeting the limitation of claim 181.
Regarding claim 195, and the limitation “wherein the plurality of open pores comprises pores that are substantially open”, it is noted, in light of the specification (FIG. 7B), the phrase “substantially open” is interpreted to mean the pores have not been filled-in or obstructed in a manner that would prohibit the diffusion of the desired low molecular weight molecules.
Erdodi, at Fig. 11, clearly illustrates the plurality of open pores are pores that are substantially open, thus meeting the limitation of claims 195.


Claim 168 is  rejected under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007 and Teotia, as applied to claims 162-167, 176-177, 180-181, 187 and 195 above, and further in view of Simpson et al., (US 2004/0037813; previously cited) (“Simpson”).
The teaching of Erdodi, in view of Kang 2007 and Teotia is set forth above.
Regarding claim 168, although Erdodi teaches the BAP comprises insulin producing cells, Erdodi does not further teach the BAP includes at least one glucagon or somatostatin producing cell, as recited in claim 168.  However, Simpson teaches the encapsulation of islets in electrospun membranes for transplant into a diabetic patient wherein the encapsulated cells can further include cells that secrete glucagon or somatostatin in order to mimic the hormonal complement of the pancreatic islet (Example 4, paragraphs [0289]-[0292]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cells that secrete glucagon or somatostatin.
The person of ordinary skill in the art would have been motivated to modify the BAP of Erdodi to include cells that secrete glucagon or somatostatin, as taught by Simpson, for the predictable result of successfully mimicking the hormonal complement of the pancreatic islet, thus meeting the limitation of claim 168.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Simpson because each of these teachings are directed at therapeutic uses of encapsulated islets.
Further regarding claim 168 and the limitation “wherein said device, when implanted into a subject, releases said insulin at a different flux rate than said device Claim Interpretation, this limitation is directed to an intended use and does not add further structure to the device. Thus, claim 168 is included in the rejection of parent claim 162.

Claim 179 is rejected under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007 and Teotia, as applied to claims 162-167, 176-177, 180-181, 187 and 195 above, and further in view of Hall et al., (Acta Biomater. 2011, February; 7(2): 614-624; previously cited).
The teaching of Erdodi, in view of Kang 2007 and Teotia, is set forth above.
Regarding claim 179 and the limitation “wherein said first molecule is 4 kDa FITC-dextran, and said second molecule is 500 kDa FITC-dextran”, it is noted that Erdodi teaches membrane permeation analysis using glucose (0.18 kDa), insulin (5.7 kDa), and IgG (150 kDa).  Erdodi does not further teach using 4 kDa FITC-dextran or 500 kDa FITC-dextran for the membrane permeation analysis.  However, Kang 2007 teaches the use of 4 kDa FITC-dextran for testing the permeation of the 3rd generation APCN membranes (Permeabilities of Glucose, Insulin, Albumin and Dextran, left column, second paragraph, page 4278) and Hall, likewise, teaches the use of different molecular weights of FITC-dextran for permeability testing (2.7 Gel Permeability Study, page 5), specifically 10 kDa, 150 kDa and 250 kDa FITC-dextrans (3.3 Effective diffusivity and permeability assessment of cross-linked microbeads, second paragraph, page 8). Thus, Kang 2007 and Hall have established it was well-known to use various molecular weights of FITC-dextran for determining the permeability properties of immunoisolation membranes given the membranes are designed to permit diffusion of low molecular weight glucose and insulin through the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use various molecular weights of FITC-dextran, e.g. 4 kDa FITC-Dextran as the first molecule and 500 kDa FITC-dextran as the second molecule, for determining the permeability properties of the immunoisolation membrane.
 The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include 4 kDa FITC-Dextran as the first molecule and 500 kDa FITC-dextran as the second molecule, as taught by Kang 2007 and Hall, for the predictable result of successfully analyzing the permeability properties of the immunoisolation membrane, thus meeting the limitation of claim 179.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kang 2007 and Hall because each of these teachings are directed at encapsulation/immunoisolation of islets for therapeutic use.	

Claim 182 is rejected under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007 and Teotia, as applied to claims 162-167, 176-177, 180-181, 187 and 195  above, and further in view of Kumagai-Braesch et al., (Cell Transplantation, Vol. 22, pp. 1137-1146, 2013 (see PTO-892) (“Kumagai”), as evidenced by Geller et al., (Annals of the New York Academy of Sciences, pages 438-451, 2006; see PTO-892) (“Geller”). 
The teaching of Erdodi, in view of Kang 2007 and Teotia is set forth above.
Regarding claim 182, the cited prior art does not further teach the membrane comprises polytetrafluoroethylene (PTFE).  However, Kumagai is directed to encapsulation of islets using the TheraCyte™ device to provide immunoisolation of the islets (Abstract).  Geller (page 439) evidences that the immunoisolation membrane of the TheraCyte™ device comprises PTFE (polytetrafluoroethylene).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a well-known polymer, i.e. PTFE in preparing the immunoisolation device of the cited prior art.
The person of ordinary skill in the art would have been motivated to modify the membrane of the cited prior art to include PTFE (polytetrafluoroethylene), as taught by Kumagai, for the predictable result of successfully preparing an immunoisolation membrane, thus meeting the limitation of claim 182.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kumagai because each of these teachings are directed at encapsulation/immunoisolation of islets for therapeutic use.


Response to Remarks
	Applicant’s remarks have been fully considered.  It is noted that the previous rejections of record have been withdrawn in view of Applicant’s claim amendments.  However, the claim amendments have necessitated a new ground of rejection, as set forth above.


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Christopher Thanos filed on 8 December 2020.  The Declaration under 37 CFR 1.132 filed 8 December 2020 has been carefully considered.
The Declaration at paragraph 6 asserts that diffusion coefficients of different molecules for a given membrane can be readily determined by using well-known screening techniques. However, as discussed above regarding the rejections under 35 USC 112(a), it is noted that the issue regarding the recited function of diffusion ratio is not an issue of  clarity, or whether one of ordinary skill in the art is capable of determining if the membrane would meet the claimed diffusion ratio.  Rather, the issue is whether the claim meets the written description requirement, as set forth in the previous Office Action (7/6/2020, page 5).  As set forth above, in response to Applicant’s arguments, it is noted that the specification (paragraph [0086]) discloses that the composition and method of making the membranes can be varied in order to modulate the diffusion coefficients. The structural properties can be tuned as desired by controlling individual fiber diameter, membrane thickness, polymer selection and crosslinking components, amount of polymers, amount of crosslinking polymer or crosslinking agents.  Applicant’s FIG. 1A specifically illustrates the correlation between fiber diameter and porosity, and FIG. 1B illustrates that diffusion (% release) correlates with the pore size.  The instant specification (paragraph [0090] and FIGS. 7A-7C) further discloses that the function of diffusion ratio (high flux) is correlated with crosslinking.  Thus, Applicant’s disclosure supports that pore size and crosslinking appears to be critical to achieving the claimed diffusion ratio. However, the instant 

The Declaration at paragraph 7 further asserts the claimed diffusion properties are the result of balancing thickness of a homogenous membrane ultrastructure with high tortuosity, however this is not found persuasive since the claims recite a broad range regarding membrane thickness (i.e. equal to or less than 800 µm) and the claims do not recite any limitations regarding tortuosity. 
The Declaration at paragraph 7 further asserts that the cited prior art systems did not recognize the benefits associated with balancing membrane performance to favor the metabolic support of the encapsulated cells, and thus, would not have known to select such a membrane.  
It is noted that the previous rejection under 35 U.S.C. 103 as being unpatentable over An, as evidenced by AMILAN, has been withdrawn. The claimed diffusion property is addressed above under new grounds of rejection.

The Declaration at paragraph 8 asserts that if membranes were impregnated with a hydrogel, as taught in the cited reference to An et al, the diffusion ratios could be even lower than those exhibited in Table 1 (Declaration, page 4).
This is not found persuasive given the previous rejection under 35 U.S.C. 103 as being unpatentable over An, as evidenced by AMILAN, has been withdrawn. The claimed diffusion property is addressed above under new grounds of rejection.


This is not found persuasive for the same reasons as discussed above in response to Applicants remarks regarding the rejection under 35 USC 112(a). Specifically, it is noted that the issue regarding the recited function of tensile strength is not an issue of clarity but an issue regarding the written description requirement, as set forth in the previous Office Action (7/6/2020, pages 4-5).
 
The examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the newly cited prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed invention.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/EVELYN Y PYLA/							Examiner, Art Unit 1633                                                                                                                                                                                                        /SCOTT LONG/Primary Examiner, Art Unit 1633